Citation Nr: 1002814	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-34 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability 
exhibited by low back and left side pain.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2008, the Veteran testified during a video conference 
hearing before the undersigned.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

This matter was previously before the Board in May 2009.  The 
Board reopened the claim for entitlement to service 
connection for a disability exhibited by low back and left 
side pain and remanded it to the RO via the Appeals 
Management Center for further development.  The issue of 
entitlement to service connection for bilateral hearing loss 
was also remanded at that time.  Both claims have been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Chronic disability exhibited by low back and left side 
pain did not have its onset during active service, and is not 
otherwise related to active duty.

2.  Hearing loss was not manifested in service or for many 
years thereafter, and the preponderance of the evidence is 
against a finding of a relationship between the current 
hearing loss and service.



CONCLUSIONS OF LAW

1.  Disability exhibited by low back and left side pain was 
not incurred in service.  38 U.S.C.A.  §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
1137, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), requires VA to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2009).  
	
Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this regard, correspondence dated May 2004, December 2004 
and May 2006, notified the Veteran of the information and 
evidence that was required to substantiate his claims under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (b) (2009).  The Veteran received notice regarding 
the process by which an initial disability rating or 
effective date is established in May 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The May 2006 notice was delivered after the initial denial of 
the claims, However the RO subsequently readjudicated the 
claims in the November 2006 statement of the case (SOC) and 
the October 2009 supplemental SOC.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has 
obtained the Veteran's service, private and VA outpatient 
treatment records.  The Veteran has also been afforded VA 
compensation examinations.  He also gave testimony before the 
Board at a video conference hearing.  Given these facts, it 
appears that all available records have been obtained.  There 
is no further assistance that would be reasonably likely to 
assist the Veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A(a)(2).  

II.  Service Connection Claims

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  In addition, service 
connection may be presumed for certain chronic diseases that 
are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  The presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  Id.

The Board points out that it has reviewed all the evidence in 
the Veteran's claims folder.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the Board discuss 
each and every piece of evidence submitted by the Veteran or 
obtained on his behalf.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
folder shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

A.  Disability Exhibited by Low Back and Left Side Pain

The Veteran asserts that he has a disability exhibited by low 
back and left side pain that is related to active military 
service.  Specifically he stated that he had left side pain 
in service along the bottom of the ribcage, which would come 
around from the back and out to the left side.  He indicated 
that there was no specific injury to the back in service, but 
stated that "as a kid" his back was broken in a farm 
incident.  He further stated that when he entered military 
service he had no problems with his back or left side; and, 
after serving in the military for about three years he began 
having pain that would come across his ribs.

At the onset, the Board acknowledges the Veteran's sworn 
testimony that his back was broken in a farm accident prior 
to entering service and after entering the service he had 
been having pain across his ribs.  Tr., pp. 9-10.  The Board 
notes that there were no back or left side disorders "noted" 
at service entrance.  At the pre-service entrance examination 
in November 1976, clinical evaluation of the chest, spine, 
upper extremities and other musculoskeletal systems was 
indicated to be normal, though the Veteran provided a history 
of having had broken bones.  

Medical examination at the time of enlistment in November 
1976 revealed no abnormalities of the back or left side/rib.  
Neither did the Report of Medical History completed by the 
Veteran in November 1976 give any indication that he ever had 
a back or left side/rib disorder.  Service treatment records 
show that in June 1978 the Veteran was found to have a large 
lump/mass on the left side of his ribcage; the impression 
rendered was "bruise."  In October 1979 he was seen with 
complaints of a lump on the left lateral aspect of the chest 
for one year; the impression was protruding rib.  While still 
in service in November 1979 he was treated for complaints of 
pain in his low-mid back.  Examination revealed no evidence 
of spinal trauma, and he was diagnosed with lumbosacral 
strain.  His discharge examination in February 1981 revealed 
no back or left side/rib abnormalities.  In his February 1981 
Report of Medical History he did not indicate that he had had 
any back or left side/rib pain.  

Following service, in September 1981, the Veteran underwent 
VA examination.  He reported that his general health had been 
good.  There was no mention of his back or left side/rib.  
The only orthopedic complaint had to do with his right knee.  
A July 1995 VA Medical Center (MC) progress note shows the 
Veteran complained of back pain aggravated by long-term 
sitting; the assessment was low back strain.  In January 2001 
the Veteran was seen at a VA outpatient clinic for an 
evaluation of low back pain.  He reported having lumbar 
fracture as a child.  Pursuant to examination the assessment 
was lumbago with old fracture history.  In April 2001 he had 
an orthopedic consult at a VAMC with complaints of lumbar 
spine pain.  He reported a history of sustaining a spinal 
fracture in 1966 in a farming accident, from which he had 
recovered.  An impression of spondylolisthesis type-1 
(degenerative with displacement) was rendered.  VAMC 
chiropractic progress notes dated from December 2005 to April 
2006 show the Veteran received chiropractic treatment and was 
diagnosed, in pertinent part, with acute thoracic 
chiropractic subluxation as well as cervical and thoracic 
chiropractic subluxations and muscle strain.

In July 2008 Dr. CFW, a private chiropractor, noted in a 
medical statement that after reviewing the Veteran's x-rays 
and his medical history, it is his opinion that the time the 
Veteran spent in the Navy more than likely aggravated his 
broken back.  He further noted that due to the conditions of 
life aboard a Navy ship, for example, the constant walking on 
steel, climbing up and down the almost straight steel 
ladders, keeping his balance with the motion of the ship and 
crawling in and out of boilers, it is his professional 
opinion, that the Veteran's current condition, (rib and 
lumbar spine pain) is related to the injuries that occurred 
during his military service.

In August 2009 the Veteran underwent VA examination of the 
spine.  The examiner reviewed the records to include the 
service medical records, VAMC records and the report of Dr. 
CFW.  At the examination the Veteran complained of back pain.  
He reported that he noticed back pain over time with 
posterior burning pain about the middle of the left shoulder 
blade.  He also reported having left side pain in service, 
around the left ribcage and felt that it may be connected to 
his back pain.  He also reported that he was not having side 
pain at that time, but disclosed having lumbar stiffness.  He 
stated that he takes Motrin as required for his back and sees 
a chiropractor bi-weekly.  It was noted in the report that 
there was a history of trauma to the spine.  The Veteran 
stated that he had a farm accident "as a kid" and suffered 
a severe contusion to his left thigh and years later a 
chiropractor told him that a spine x-ray appeared to show 
abnormalities that he felt was related to the farm accident.  

The Veteran underwent a thorough examination by the VA 
examiner.  X-ray of the lumbosacral spine revealed 
degenerative disc disease, spondylolisthesis, spondylolysis, 
and spondylosis.  X-ray of the bilateral ribs revealed no 
deformity or displaced left or right rib fracture identified.  
The examiner concluded with a diagnosis of lumbosacral 
degenerative disc disease.  The examiner's opinion was that 
the Veterans low back pain is related to the diagnosis 
rendered and that it is less likely than not that his current 
back condition had its clinical onset during service.  With 
regard to left side pain, the examiner stated that there is 
currently no chronic left side pain.  He noted that the 
Veteran had a mild "pulling" sensation on the left side 
with lateral rotations of the lumbar spine.  The etiology of 
which is not pathological but is stretching of the thoracic 
muscle groups.  This is a completely different presentation 
than that noted in the service when he complained of left 
side pain when lying on his stomach.  The examiner concluded 
that the left side pain the Veteran experienced in service 
has resolved and that there is no residual.  

Based on the evidence, the Board concludes that service 
connection is not warranted for disability exhibited by low 
back and left side pain.  The evidence of record indicates 
that the Veteran had a large lump on the left side of his 
ribcage and lumbosacral strain while in service.  According 
to the August 2009 VA examiner, there is currently no chronic 
left side pain and the pain experienced in service has 
resolved and there are no residuals and the Veteran's current 
low back disorder did not have its clinical onset in service.  

The Board affords great probative value to the medical 
opinion of the August 2009 VA examiner who concluded that the 
Veteran's low back disorder is less likely than not related 
to service, and with regard to left side pain, he noted that 
there is currently no left side pain and that the left side 
pain the Veteran experienced in service had resolved with no 
residuals.  Great probative weight is afforded here because 
the examiner reviewed the Veteran's claims folder, reviewed 
prior medical records of private physicians and VAMC 
physicians, obtained a medical history from the Veteran and 
conducted a thorough examination to support his opinion.  The 
VA examiner identified the cause (or lack thereof) of the 
pain and the opinion is supported by the record (no finding 
of degenerative disc disease in service or for many years 
after active duty). 

The Board acknowledges the favorable opinion of Dr. CFW 
regarding a link between the Veteran's current rib and lumbar 
spine pain and his military service.  Dr. CFW does not 
identify a disability that either had its onset in service or 
is otherwise related to active duty.  It was suggested that 
rib and lumbar spine pain was related to military service, 
but the opinion does not identify a disability causing the 
pain and is not accompanied by a physical examination.  The 
medical history and x-rays reviewed are not identified, but 
the records review does not appear to have been as 
comprehensive as the VA examiner made.  In summary, the 
opinion is less convincing and less thorough than the VA 
medical opinion.  The Board is aware that claims folder 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  However, a medical opinion that is less 
thorough and with little to support its conclusions, as here, 
is entitled to less probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).

Further evidence against the claim involves post-service 
medical records which note that the Veteran's first 
documented complaints of back pain were approximately 
fourteen years after his military service had ended.  At that 
time, in July 1995, the Veteran complained of back pain 
aggravated by long-term sitting.  This fourteen-year lapse 
between the Veteran's separation from active duty in 1981 and 
the first documented complaint of back pain provides evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

The Board has considered the Veteran's contention that a 
relationship exists between his disability exhibited by low 
back and left side pain and service.  In adjudicating this 
claim, the Board must assess the Veteran's competence and 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet.  App. 362, 368-
69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
Stated Court of Appeals for Veterans Claims (Court), citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge.  See also 38 
C.F.R. § 3.159(a)(2) (2009) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay  person).

In this capacity, the Board finds the Veteran is competent to 
attest to his current symptoms and their continuation since 
service.  Lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that the reported history of 
continued symptoms since active service is inconsistent with 
the remaining evidence of record, including some of the 
Veteran's own statements.  The Veteran denied back and left 
sided pain on his Report of Medical History at service 
discharge and on VA examination immediately following active 
duty there was no mention of pertinent disability, though he 
did complain of another orthopedic (right knee) problem.  
When first seen for back problems (about 14 years after 
service discharge) he did not point to service as date of 
onset.  On VA examination in August 2009, the Veteran denied 
current left sided pain and the examiner commented that 
current symptoms of mild pulling sensation on the left side 
is a completely different presentation than that in service.  
Moreover, the VA examiner who had an opportunity to consider 
the Veteran's history and review the clinical record 
concluded that the current low back disability was unrelated 
to service.  

While the Veteran is competent to describe what she observes, 
she, as a layperson, is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disability (i.e. that the current headaches 
are related to service or a service-connected disability) 
because she has not been shown to have the requisite medical 
expertise.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

As a clear preponderance of the evidence is against a finding 
that the Veteran has disability exhibited by low back and 
left side pain that is related to service, the benefit-of-
the- doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra. 

B.  Bilateral Hearing Loss

The Veteran is currently diagnosed with sensorineural hearing 
loss in the right and left ears.  He contends that bilateral 
hearing loss is as a result of noise exposure from working in 
a boiler room during his military service in the Navy and 
service connection for bilateral hearing loss is warranted.  

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.
In this case, the Veteran's contentions are not supported by 
the record in that his service treatment records fail show 
complaints of, treatment for or a diagnosis of a hearing 
impairment while on active duty.  The examination conducted 
on release from active duty in February 1981 show audiometric 
testing as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
0
0
0
LEFT
10
05
05
0
05

These results show the Veteran's hearing was within normal 
limits, for VA purposes, upon his discharge from active 
military service.

In instances where the disability claimed is sensorineural 
hearing loss, service connection may be presumed for this 
chronic disease if it is manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, there is 
no medical evidence showing the Veteran had hearing loss 
within one year of his discharge from service.  The Veteran 
had a VA examination in September 1981, approximately seven 
month following his discharge from active military service.  
In relating his history at the examination, he indicated that 
there were no symptoms referable to the ears and he felt that 
his hearing was normal.  There was no audiometric testing 
conducted at the examination, but objective examination of 
the ears revealed tympanic membranes intact and normal in 
appearance.  

In assessing the Veteran's service connection claim for 
hearing impairment, the Board acknowledges that the 
requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during the Veteran's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The evidence of record reveals that the Veteran was initially 
found to have a bilateral hearing impairment in the early 
1990's.  The Veteran testified at his video conference 
hearing that in the early 1990's he had his first 
audiological examination by OSHA through his employer at the 
time.  See Hearing Transcript (Tr.), p. 13.  Medical evidence 
reveals that VA Medical Center (MC) testing in November 1993, 
as part of an OSHA examination, showed the Veteran had 
moderate-high frequency hearing loss in both ears.  Further, 
on examination in September 1996 he had normal hearing at 250 
Hertz to 2000 Hertz sloping to moderate sensorineural hearing 
loss in both ears.  A standard threshold shift was noted 
compared to the 1993 OSHA evaluation.  In a VAMC progress 
note dated in December 1999, it was noted that the Veteran 
had some threshold shift in his hearing and had been 
monitored and wears hearing protection on and off the job.  
It was also noted that there was some family history of 
hearing loss.  

Service connection may be granted in cases where, as here, 
there is no showing of a resulting chronic condition during 
service, but a showing of continuity of symptomatology after 
service is shown to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  However, as noted above, the 
evidence does not show that the Veteran incurred a hearing 
impairment in service nor manifested a continuity of 
symptomatology indicative of a hearing disorder in the first 
several years after discharge from military service.  The 
first evidence of a hearing impairment was in 1993, more than 
eleven years after discharge from service.  See Maxson, 
supra.

As there is no evidence of a bilateral hearing loss disorder 
as defined by VA regulation during military service, the 
threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current hearing loss and his active service, to 
include any noise exposure in service.  The Veteran had a VA 
audiology examination in August 2009.  His chief complaint 
was longstanding bilateral hearing loss and difficulty 
understanding speech.  The Veteran reported noise exposure in 
service while a boiler technician for five years without the 
benefit of hearing protection and occupational noise exposure 
of heavy equipment, boilers and generators, both with and 
without the use of hearing protection.  He also reported 
recreational noise exposure of drag racing from 2001 to 2009.  
Upon physical examination the diagnosis was normal to 
moderately-severe sensorineural hearing loss in the right ear 
and mild to severe sensorineural hearing loss in the left 
ear.  It was noted that the examiner reviewed the Veteran's 
claims folder, which included service treatment and other 
medical records and provided the opinion that the Veteran's 
hearing loss is less likely as not (less than 50/50 
probability) caused by or a result of his military service as 
a boiler technician.  The rationale for the examiner's 
opinion was that serial audiograms performed during military 
service indicate stable and normal hearing sensitivity, 
bilaterally.  There is no evidence of hearing loss upon exit 
from military service.  The Veteran conceded occupational and 
recreational noise exposure.  The first documentation of 
hearing loss was in 1993 by VAMC Mountain Home.  Audiograms 
performed at VA as part of his occupational hearing 
conservation program notes and clinical care document 
progressive hearing loss bilaterally.  Accordingly, the Board 
finds this evidence is highly probative.  In assigning high 
probative value to this report, the Board finds that the 
examination was adequate for evaluation purposes.  Barr, 
supra.  Specifically, the examiner had the claims folder for 
review, discussed the findings in the claims folder, obtained 
a reported history from the Veteran, conducted a complete 
examination and provided a rationale for his opinion.  

Moreover, the Board acknowledges a June 2008 VAMC audiology 
progress note where the examiner noted "In my opinion it is 
at least as likely as not that some of his hearing loss may 
be due to military noise exposure based on the Veterans 
report of unprotected noise exposure from working in a boiler 
room.  However, [without] a c-file or entrance and exit 
exams, it is impossible to provide a medical opinion.  I 
would recommend a[n] audiology rating evaluation with c-file 
review (if available) to determine if hearing loss was 
present at discharge."  The Board notes that the August 2009 
VA examiner's opinion complied with the recommendation above 
and concluded that the Veteran's hearing loss is less likely 
as not caused by or a result of his military service.  The 
Board further notes that the June 2008 VAMC progress note is 
speculative in nature and carries little evidentiary weight 
by virtue of the examiner's own statement of the 
impossibility to provide a medical opinion absent additional 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Veteran has not claimed that his hearing loss has 
persisted since service, but he does claim that his hearing 
loss is the result of noise exposure while working in a 
boiler room while serving in the military and his sworn 
testimony at his video conference hearing before the Board 
that his hearing loss had to have begun in the military 
because he was not exposed to loud noise in the job he 
acquired immediately following service where he worked for 
eight years; and that hearing loss was noted when he accepted 
a job with VA Mountain Home in 1989, where he would be 
exposed to a loud noise environment.  Tr., pp. 7, 8, 13.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
bilateral hearing loss is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
folder.  The VA examiner concluded that hearing loss was not 
likely linked to service and provided a rationale that took 
into account the Veteran's claim of noise exposure in 
service.  The Board attaches greater probative weight to the 
clinical findings than to the Veteran's statements.  See 
Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.


ORDER

Service connection for a disability exhibited by low back and 
left side pain is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


